Citation Nr: 1102105	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an increased rating for low back pain with 
lumbar degenerative disc disease (low back disorder), currently 
evaluated as 40 percent disabling.

2.  Entitlement to service connection for a depressive disorder 
secondary to service-connected low back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from August 1998 to October 
2001.

This appeal to the Board of Veterans' Appeals (Board) arose from 
rating decisions by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Buffalo, New York.  A March 2006 rating 
decision, in pertinent part, continued a 40 percent for the low 
back disorder, and a November 2007 rating decision denied the 
service connection claim.  The Veteran perfected a separate 
appeal from each.

For the reasons discussed in the remand portion of the document 
below, the issue of service connection for major depressive 
disorder secondary to a low back disorder is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's low back pain with lumbar degenerative disc disease 
is not manifested by ankylosis, incapacitating episodes, or 
associated neurological symptomatology during this rating period.


CONCLUSION OF LAW

The requirements for an evaluation higher than 40 percent for low 
back pain with lumbar degenerative disc disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, 
Diagnostic Code 5237 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  As concerns the increased rating claim, VA 
notified the Veteran in November 2005 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  

In March 2006, VA informed the Veteran how disability ratings and 
effective dates are assigned.  The Veteran's claim was reviewed 
on a de novo basis on numerous  occasions, and he has had a 
meaningful opportunity to participate in the adjudication of his 
claim at all times.  As a result, the Board finds the statutory 
purposes of content-compliant notice were not frustrated.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, the 
Board finds the content error in the November 2005 letter was 
rendered harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. 
Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  While he may not have received full notice 
prior to the initial decision on the increased rating claim, 
after notice was provided, as found above, he was afforded a 
meaningful opportunity to participate in the adjudication of the 
claims.  Further, neither the Veteran nor his representative has 
asserted that any requested or identified evidence was not 
obtained, or that they were misled.  Indeed, the Veteran noted he 
had no further evidence to submit or request.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Thus, the Board may address the merits of the 
appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Id. at 594.  Where an 
increase in the level of a service-connected disability is at 
issue, however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.

Analysis

Historically, an October 2001 rating decision granted entitlement 
to service connection for chronic low back pain with mild 
degenerative disc disease and assigned an initial 10 percent 
rating, effective October 23, 2001.  A November 2003 rating 
decision granted a 40 percent rating, effective April 2002.  VA 
received the Veteran's current claim for an increased rating in 
June 2005.  The Veteran's disorder is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5237, lumbosacral strain.  

The rating schedule rates a lumbosacral strain solely on the 
basis of limitation of motion.  Under 38 C.F.R. § 4.71a, a 40 
percent is the maximum scheduler rating in the absence of 
evidence of ankylosis.  Id.  In as much as there is no evidence 
of lumbar ankylosis, i.e., the Veteran retains lumbar motion in 
at least plane of movement, the Board will confine its review to 
whether there is evidence of neurological symptomatology 
associated with the low back disorder.  

The RO, in the March 2006 rating decision did not grant service 
connection for any neurological symptoms.

The preponderance of the evidence shows the Veteran's primary 
symptom to be chronic low back pain.  The February 2006 
examination report notes that the examiner conducted a review of 
the claims file and noted a February 2004 lumbar computed 
tomography scan showed a mild central disc protrusion at the 
lumbosacral level.  The Veteran complained of constant low back 
pain that radiated to both legs.  His treatment had included 
facet and lumbar spine injections.  He denied use of any 
assistive devices for walking, and he noted he could walk a mile 
without too much difficulty.  His biggest problem was sitting or 
standing in one spot.  He noted he could stand and sit for about 
five to 10 minutes, and car travel was limited to 30 minutes.  
The Veteran reported difficulty with stooping, lifting, 
squatting, and kneeling.  On occasion, during flare-ups, his wife 
had to help him put on his socks and shoes.  He could manage one 
flight of stairs without too much difficulty, and bending at the 
waist caused pain.  He denied any bowel or bladder involvement.  
The Veteran reported he worked as a field machinist for a pipe 
fitting company.  He was not working at the time of the 
examination due to the company's schedule, not due to his low 
back disorder.

Physical examination revealed no gross deformity of the lumbar 
spine.  While there was evidence of tenderness to palpation of 
the lumbar paravertebral musculature, there was no evidence of 
any muscle guarding or spasm.  Straight leg raising was to 45 
degrees bilaterally, where pain was elicited.  During examination 
of the appellant's knees, a two-pound cuff weight was placed 
about the ankle with the Veteran seated on the examination table.  
The appellant was able to fully extend the knee for 10 
repetitions without complaint of any back discomfort, which 
equated to straight leg raising negative to 90 degrees.  Range of 
lumbar forward flexion was to 20 degrees.  There was no lower 
extremity motor or sensory deficit.  Deep tendon reflexes of the 
lower extremities were symmetrical bilaterally at 2+.  The 
appellant could tandem and toe and heel walk without difficulty.  
Lumbar spine X-rays were reported as normal.

The objective findings on clinical examination show the Veteran's 
low back disorder most nearly approximated the assigned 40 
percent rating.  38 C.F.R. § 4.7.  A higher rating was not met or 
approximated, as there was no evidence of ankylosis-favorable or 
unfavorable.  The fact the Veteran's lumbar spine manifested 
range of motion-albeit quite limited, by definition shows the 
absence of ankylosis.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  General Formula, Note (5).

The VA outpatient records show the Veteran's receipt of 
continuous treatment for chronic low back pain.  Significantly, 
neurological examinations were within normal limits.  A November 
2005 entry noted decreased sensation of the thigh, but the 
records do not show that to have been a chronic symptom, as 
indicated by the findings at the February 2006 examination.  The 
VA outpatient records associated with the Veteran's epidural 
steroid injections note assessments of L5 radiculopathy, but 
physical study showed normal neurological findings.  For example, 
a September 2007 pain management entry notes that straight leg 
raising was negative bilaterally, and that the Veteran's deep 
tendon reflexes were brisk bilaterally and equal, and that lower 
extremity strength was within functional limits.  Another VA 
examination was conducted in June 2010.

The June 2010 examination report notes the examiner conducted a 
review of the claims file and noted the Veteran had undergone a 
facet block injection in February 2007.  The Veteran complained 
of an aching and cramping type back pain which, on a scale of 1 
to 10, he assessed as 6/10.  He denied any bowel or bladder 
involvement but reported numbness and tingling at times down the 
right thigh.  He noted flare-ups five times a week.  Physical 
examination revealed posture and head position as normal, and 
there was no abnormal curvature of the spine or evidence of 
spasm.  Reflexes at the knee was 2+ bilaterally, and plantar 
flexion was normal.  Sensation in the lower extremities to 
vibration, position sense, pinprick, and light touch, was normal.  
Strength was 5/5, and muscle tone was normal, with no evidence of 
atrophy.  The examiner noted the Veteran was employed seasonally 
as a machinist.  The examiner diagnosed degenerative disc disease 
of the lumbar spine with disc herniation.  As a result of the 
disability, the Veteran had restrictions with lifting, stooping, 
pushing, and pulling.

The most probative evidence of record shows the Veteran's primary 
symptom to be chronic pain which causes a limitation of lumbar 
motion, for which he receives the maximum scheduler rating of 40 
percent.  Entitlement to a higher schedular rating is not met or 
approximated.  The objective findings on clinical examination do 
not reveal any neurological deficits.  Further, neither does the 
Veteran's pain on motion meet or approximate a higher rating,  
cf. 38 C.F.R. §§ 4.40 and 4.45.  Indeed, the General Formula for 
rating back disorders specifically provides that the available 
ratings apply regardless of whether there is pain-with or 
without radiation, stiffness, or aching.  38 C.F.R. § 4.71a.

Extraschedular

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve on the basis of the applicable criteria, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an 
extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  see also Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
The Board may, however, determine whether a particular claim 
merits submission for an extraschedular evaluation.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Further, where the RO has considered the issue 
of an extraschedular rating and determined it inapplicable, the 
Board is not specifically precluded from affirming a RO 
conclusion that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  
Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that the 
Veteran's disability picture is exceptional.  To do so, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

Applying the above standard to the Veteran's appeal, the Board 
finds that the rating criteria considered in this case reasonably 
describe the Veteran's disability level and symptomatology, as 
the very symptoms manifested by his low back disorder and 
discussed above are included in the schedular rating criteria.  
As a result, his disability picture is contemplated by the rating 
schedule.  Thus, a referral for submission for consideration of 
an extraschedular rating is not indicated.  38 C.F.R. 
§ 3.321(b)(1) are not met.


ORDER

Entitlement to a rating higher than 40 percent for low back pain 
with lumbar degenerative disc disease is denied.


REMAND

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service connected.  
38 C.F.R. § 3.310.  Further, a disability which is aggravated by 
a service-connected disorder may be service connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

A June 2010 VA psychiatric examination report notes that the 
examiner diagnosed the Veteran as having a recurrent major 
depressive disorder.  The examiner opined that the depressive 
disorder was not at least as likely as not that it was caused by 
the low back disorder, as the Veteran's cited stressor was 
primarily interpersonal in nature, and the disorder did not 
appear to interfere with the Veteran's ability to maintain 
employment.

The examination report notes that the examiner reviewed the 
claims file, but he did not note or comment on the opinion of two 
of the Veteran's treating psychiatrists that the low back pain 
was a contributing factor to the Veteran's depression.  The 
examiner at the 2010 examination, apparently a psychologist, 
provided an explanation and rationale for his assessment and 
opinion, but it is not complete without an explanation of his 
disagreement with the opinions of two psychiatrists-especially 
as to the question whether the low back disorder aggravates the 
depressive disorder.  See Neives-Rodriguuez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a medical 
opinion comes from the rationale that the examiner provided in 
support of his/her medical opinion).  The psychologist did not 
address aggravation, whereas Dr. P.S. opined in January 2009 that 
the back pain played a large role in the depression.  If this 
matter is not clarified, the scale is balanced, and the benefit 
sought should be allowed on the basis of reasonable doubt.

In December 2010 the Board received another medical nexus opinion 
from the Veteran.  K.W., M.D., opined the Veteran's chronic low 
back pain is a contributing factor to his chronic depression.  
The Veteran did not waive initial RO review and consideration of 
the opinion, but that is not a material factor in light of the 
Board's remand in any event.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should refer the claims file 
to the examiner who conducted the June 2010 
psychiatric examination and request that he 
comment on the August 2008 opinion of Dr. M, 
and the January 2009 opinion of Dr. S, and 
the undated opinion of Dr. W.  The examiner 
must indicate his agreement or disagreement 
with those opinions.  A complete rationale 
for any opinion requested must be provided.

In as much as the examiner has already opined 
there is not at least a 50-50 probability 
that the Veteran's low back disorder is the 
etiology for the major depressive disorder, 
the examiner must opine whether there is at 
least a 50-50 probability that the low back 
disorder aggravates the depressive disorder-
that is, chronically worsens it.

If the examiner who conducted the June 2010 
examination is no longer available, refer the 
claims file to a psychiatrist.  If the 
substitute examiner advises an opinion cannot 
be rendered without an examination, the 
AMC/RO shall arrange the examination.  The 
claims file must be provided to the examiner 
for review as part of the examination.

Any opinion should be fully explained and the 
rationale provided.  In preparing the 
requested opinions, the examining physician 
must note the following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as not" 
means less than a 50 percent chance.
?	"It is not due to" means 100 percent 

